DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A for Category I and Species 2 for Category II in the reply filed on 4/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2007/0142922 A1 to Lewis et al. (Lewis).
Regarding at least claim 1
Lewis teaches an acetabular cup assembly for attachment to an acetabulum (abstract). Lewis meets the limitations of an acetabular cup (402) for implantation into a prepared acetabulum (11) comprising: an inner surface (concave surface shown in fig. 15); an outer surface (convex surface shown in fig. 15) with a plurality of protrusions (fasteners; 410, 484, 486) projecting outwardly therefrom in predefined locations (paragraph 0147 discloses that the fasteners align with portions of the acetabulum where the best securement can be obtained; therefore, the location of the fasteners were necessarily predefined based on the individual anatomical requirements of the individual patient); and an end face (rim/edge shown in fig. 15) separating the inner surface and the outer surface, the end face opposite a polar region of the acetabular cup and circumscribing an open end of the acetabular cup (the rim/edge is opposite a polar region of the cup and circumscribes an open end of the cup; fig. 15), wherein the acetabular cup is operatively engaged to the prepared acetabulum in a planned orientation when the plurality of protrusions are received in corresponding predefined recesses in the prepared acetabulum (paragraph 0109 discloses that the fasteners may be installed into cancellous bone or may be fitted into pre-cut or pre-drilled and/or pre-reamed openings; it is noted that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).  
Regarding at least claim 2
Lewis teaches the acetabular cup of claim 1, wherein the corresponding predefined recesses have a volume substantially the same as a volume of the plurality of protrusions (the volume of the recesses of Lewis have substantially the same volume of the protrusions, particularly since the term substantially is broad (MPEP 2173.05b)).
Regarding at least claim 5
Lewis teaches the acetabular cup of claim 1, wherein upon rotation of the plurality of protrusions about a polar axis of the acetabular cup, the plurality of protrusions are configured to rotate into engagement with the corresponding predefined recesses (at least fastener 410 is able to be rotated about a polar axis of the cup such that it rotates into engagement with the corresponding predefined recess as shown in fig. 15 and each of fasteners 484 and 486 would also rotate about the polar axis of the cup if rotated through bushing 466 into the corresponding predefined recess).  
Regarding at least claim 6
Lewis teaches the acetabular cup of claim 1, wherein each of the plurality of protrusions has a long dimension that is oriented at an acute angle relative to an axis passing through a center of the polar region of the acetabular cup and a center of the open end of the acetabular cup (paragraph 0101 discloses that the fasteners may be positioned at an acute angle with respect to the periphery), an end of the long dimension being tapered (the fasteners of fig. 15 are tapered at an end of the long dimension).  
Regarding at least claim 8
Lewis also meets the limitations of an acetabular cup (402) comprising: an inner surface (concave surface shown in fig. 15); an outer surface (convex surface shown in fig. 15) with a plurality of protrusions thereon (fasteners; 410, 484, 486), each protrusion of the plurality of protrusions having a long dimension that is oriented at an acute angle relative to an axis passing through a center of a polar region of the acetabular cup = and a center of an open end of the acetabular cup (paragraph 0101 discloses that the fasteners may be positioned at an acute angle with respect to the periphery), an end of the long dimension being tapered (the end of each fastener is shown to be tapered); and an end face (rim/edge) separating the inner surface and the outer surface (shown in fig. 15), the end face opposite the polar region of the cup and circumscribing the open end of the cup (the rim/edge is opposite a polar region of the cup and circumscribes an open end of the cup; fig. 15), wherein the plurality of protrusions are sized to engage with complementary surfaces in a prepared acetabulum (paragraph 0109 discloses that the fasteners may be installed into cancellous bone or may be fitted into pre-cut or pre-drilled and/or pre-reamed openings).  
Regarding at least claim 9
Lewis teaches acetabular cup of claim 8, wherein the taper of each of the plurality of protrusions is at a leading end of the long dimension, the leading end located further from the end face than other locations on the protrusion (the tapered end of each fastener/protrusion is located at the leading end which is further from the end face of the cup than other locations on the fastener/protrusion).  
Regarding at least claim 10

Lewis teaches the acetabular cup of claim 8, wherein each of the plurality of protrusions includes flat, convex, or a combination of flat and convex surfaces (the leading end of the fasteners each include a flat end and the periphery of each fastener includes a convex surface).  
Regarding at least claim 11
Lewis teaches the acetabular cup of claim 8, wherein the plurality of protrusions include first (410), second (484) and third (486) protrusions each located at a first distance from the end face (it can be seen from fig. 15 that the second and third protrusions/fasteners are located the same distance from the end face, the first protrusion/fastener is also located at this distance at some point during insertion) and equally spaced around a perimeter of the outer surface at the first distance (as shown in fig. 15).  
Regarding at least claim 12
Lewis teaches the acetabular cup of claim 8, wherein the long dimension of each of the plurality of protrusions extends between a leading end and a trailing end (as shown in fig. 15), the leading end and the trailing end both being defined by a rounded taper (it is clear that the leading end/tip is defined by a rounded taper, best seen in annotated fig. 12 below; the trailing end is also defined by a rounded taper via bushing 366, as shown in fig. 14).
[AltContent: oval]
    PNG
    media_image1.png
    682
    349
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    334
    425
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of US Patent No. 5,658,346 to Willi (Willi).
Regarding at least claim 3
Lewis teaches the acetabular cup of claim 1, wherein the corresponding predefined recesses have the same volume as the volume of the plurality of protrusions. However, Lewis does no teach that the corresponding predefined recesses have an initial volume less than a volume of the plurality of protrusions.
Willi teaches an acetabular shell for a hip joint socket (abstract). Willi also teaches various anchoring methods known for anchoring the shell into the pelvis bone, for example by means of bone screws, threaded outer surface, cement, press or snap fit connections (col. 2, lines 26-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fasteners of Lewis to be snap fit into corresponding predefined recesses having an initial volume less than a volume of the plurality of protrusions, in order to provide, for example, a snap fit connection between the cup/shell and the bone, since this is a well-known anchoring method, as taught by Willi.
Regarding at least claim 4
Lewis teaches the acetabular cup of claim 1, wherein the plurality of protrusions are configured to fit into the corresponding predefined recesses. However, Lewis does not teach that the plurality of protrusions are configured to snap-fit into the corresponding predefined recesses.
Willi teaches an acetabular shell for a hip joint socket (abstract). Willi also teaches various anchoring methods known for anchoring the shell into the pelvis bone, for example by means of bone screws, threaded outer surface, cement, press or snap fit connections (col. 2, lines 26-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fasteners of Lewis to be snap fit into corresponding predefined recesses having an initial volume less than a volume of the plurality of protrusions, in order to provide a snap fit connection between the cup/shell and the bone, since this is a well-known anchoring method, as taught by Willi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774